Case: 11-20119     Document: 00511702849         Page: 1     Date Filed: 12/21/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 21, 2011

                                       No. 11-20119                        Lyle W. Cayce
                                                                                Clerk

SONIA E. CASTERA ROBLES, also known as Sonia E. Robles; RICARDO
RAMIREZ; CARLOS RAMIREZ; DANIEL KUILAN; VANESSA E.
RAMIREZ, Individually and as Legal Guardian of A.T., a Minor,


                                                  Plaintiffs - Appellants
v.

C. M. CAYTON; CITY OF HOUSTON; J. R. BENEVIDES; J. OLIVER; L. E.
HERNANDEZ,


                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  (09-CV-2310)


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Sonia Castera Robles and members of her family (collectively “Plaintiffs”)
sued the City of Houston (“City”), and officers of the Houston Police Department
(“Officers”), (collectively “Defendants”), alleging civil rights violations under 42


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20119     Document: 00511702849       Page: 2     Date Filed: 12/21/2011



                                    No. 11-20119

U.S.C. § 1983 stemming from an incident at a Houston area hotel in December,
2008. The district court granted the City and Officers summary judgment,
holding that there was no constitutional violation and thus no liability for either
the Officers or the City because the Officers had probable cause to detain Robles
and did not use excessive force. We REVERSE in part, AFFIRM in part, and
VACATE in part.
                         FACTS AND PROCEEDINGS
      In December, 2008, Plaintiffs were staying in two rooms at the Baymont
Inn and Suites hotel in Houston, Texas for the holiday season. On the day of the
alleged incident, police apprehended Benjamin Reyes, an unrelated individual,
for public intoxication and a search of his person revealed crack cocaine. After
discovering the cocaine, Reyes was arrested and turned over to Officers Cayton
and Hernandez, two of the defendant Officers.               Reyes, claiming to have
information about drug distribution in the area, directed the Officers to the
Baymont Inn, and identified Robles as his drug dealer.1 Robles, a 60-year old
New Jersey resident, was staying at the hotel with her family. She claims that
she had a visibly bandaged fractured ankle and that she needed crutches to
walk. The Officers knocked on the hotel room door, identified themselves as
Police Officers when Vanessa Ramirez opened the door, and asked whether
Robles was available. Ramirez stated that Robles was present. Robles heard
her name, approached the door with the assistance of her crutches, and the
Officers pulled her into the hallway. The officers took Robles from the room and,
because she would not walk away with them, handcuffed her and moved her
further down the hall. Robles claims she informed the Officers that she needed
the crutches to walk, although at least one officer thought Robles might use the
crutches as weapons.

      1
         Officers Cayton and Hernandez claim they did not know that Reyes was originally
stopped for public intoxication.

                                           2
  Case: 11-20119     Document: 00511702849      Page: 3   Date Filed: 12/21/2011



                                  No. 11-20119

      As Robles was being held outside her room, handcuffed and crying,
members of her family attempted to involve themselves in the investigation.
Ramirez began yelling that Robles did not understand English and attempted
to join the Officers outside the room. Tempers rose as Ramirez and other family
members were prevented from leaving both hotel rooms. Robles’ husband claims
he was shoved back into his room. Robles’ son came upon the scene and claims
an officer pointed a taser at him. Eventually the Officers requested Robles’
identification, verified her identity, confirmed she was not the drug dealer,
removed her handcuffs, and left the hotel. No charges were filed against Robles
or any of her family members.
      In July, 2009, Plaintiffs filed a federal civil rights lawsuit against Officer
Clayton and the City of Houston. The suit was later amended to name additional
officers in February, 2010. On Defendants’ motion, the district court dismissed
Plaintiffs’ claims for punitive damages and conspiracy. In December, 2010, the
Defendants moved for summary judgment on Plaintiffs’ illegal arrest/detention,
excessive force, and failure to train/supervise claims which the district court
granted in January, 2011. This timely appeal followed.
                          STANDARD OF REVIEW
      “The grant or denial of a motion for summary judgment is reviewed de
novo.” Smith v. Am. Family Life Assur. Co. of Columbus, 584 F.3d 212, 215 (5th
Cir. 2009). Summary judgment is proper only if there are no genuine issues of
material fact and the moving party is entitled to judgment as a matter of law.
FED. R. CIV. PRO. 56(a). A dispute about a material fact is “genuine” if the
evidence is such that a reasonable jury could return a verdict in favor of the
nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Where critical evidence is so weak or tenuous on an essential fact that it could
not support a judgment in favor of the nonmovant, or where it is so
overwhelming that it mandates judgment in favor of the movant, summary

                                         3
   Case: 11-20119       Document: 00511702849           Page: 4     Date Filed: 12/21/2011



                                        No. 11-20119

judgment is appropriate. See Armstrong v. City of Dallas, 997 F.2d 62, 67 (5th
Cir. 1993).
                                       DISCUSSION
       Plaintiffs raise fives issues on appeal, three of which were adequately
briefed for this court to consider.2 The three briefed claims allege that the
district court erred in granting summary judgment to the Officers and the City
on the Plaintiffs’ Fourth Amendment claims. First, Plaintiffs allege the district
court erred by finding no genuine issue of material fact regarding whether a
constitutional violation occurred when there was probable cause to detain
Robles. Second, they claim the district court erred in finding no genuine issue
of material fact from the evidence presented to show that the force used was
excessive and unreasonable. Third, they allege the district court erred in finding
that the city could not have failed to train/supervise because no constitutional
violations occurred.
       1.     Qualified Immunity
       Qualified immunity protects government officials “from liability for civil
damages insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known.”
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To determine whether a
defendant is entitled to qualified immunity, this court engages in a two-pronged
analysis, inquiring (1) whether the plaintiff has alleged a violation of a
constitutional right and, if so, (2) whether the defendant’s behavior was
objectively reasonable under clearly established law at the time the conduct
occurred. Saucier v. Katz, 533 U.S. 194 (2001), overruled in part by Pearson v.



       2
         Appellants’ brief inadequately identifies the issues on appeal. The Appellants list five
issues in their “Issues Presented” portion of the brief. However, the brief fails to address the
claims dismissed by the district court (issues 1 and 5). Thus, this court will consider only
those issues actually briefed.

                                               4
   Case: 11-20119    Document: 00511702849       Page: 5   Date Filed: 12/21/2011



                                   No. 11-20119

Callahan, 555 U.S. 223 (2009); Hampton v. Oktibbeha Cnty. Sheriff Dep’t, 480
F.3d 358, 363 (5th Cir. 2007) (citing Easter v. Powell, 467 F.3d 459, 462 (5th Cir.
2006)). “If the plaintiff fails to state a constitutional claim or if the defendant’s
conduct was objectively reasonable under clearly established law, then the
government official is entitled to qualified immunity.” Hampton, 480 F.3d at 363
(citing Easter, 467 F.3d at 462).         “The relevant, dispositive inquiry in
determining whether a right is clearly established is whether it would be clear
to a reasonable officer that his conduct was unlawful in the situation he
confronted.” Lytle v. Bexar Cnty., Tex., 560 F.3d 404, 410 (5th Cir. 2009) (quoting
Saucier, 533 U.S. at 202). If the answer to either of the two questions is “no,”
qualified immunity applies and the government official is immune from suit. The
plaintiff bears the burden of overcoming the qualified immunity defense. Bennett
v. City of Grand Prairie, Tex., 883 F.2d 400, 408 (5th Cir. 1989). After the
Supreme Court’s decision in Pearson, 555 U.S. 223, courts have discretion as to
which of the two qualified immunity prongs to address first.
      2.     Robles’ Detention
      The district court granted summary judgment to the Officers based on
qualified immunity for Robles’ claim that her detention/arrest violated the
Fourth Amendment because “[t]he plaintiffs have not shown the existence of a
genuine issue of material fact to reasonably dispute the existence of probable
cause to detain Robles.” Robles asserts that she was forcibly removed from
inside the hotel room by the Officers without a warrant in violation of the
sanctity of her Fourth Amendment “home.” (Deposition of Sonia Robles (“Well,
he took [the crutches] – I was standing, I was leaning on them, and he pulled me
outside, and he handcuffed me with the hands behind my back.” (emphasis
added))). The Officers argue, in line with the opinion of the district court, that
the presence of reasonable suspicion was sufficient to justify a lawful stop and
detention. Further, they contend that, even if Robles was inside the hotel room,

                                         5
   Case: 11-20119       Document: 00511702849   Page: 6   Date Filed: 12/21/2011



                                   No. 11-20119

entry by the Officers was simply “to gain reasonable access to the person of
interest” and thus in line with the constitution.
              a.      Scope of Fourth Amendment Protection
      The Supreme Court has held that the Fourth Amendment protects the
sanctity of an individual’s home from search or his person from seizure when he
is within that home. Payton v. New York, 445 U.S. 573, 589 (1980) (“The critical
point is that any differences in the intrusiveness of entries to search and entries
to arrest are merely ones of degree rather than kind. The two intrusions share
this fundamental characteristic: the breach of the entrance to an individual’s
home.”). This court has held “[a] warrantless intrusion into an individual’s home
is presumptively unreasonable unless the person consents or probable cause and
exigent circumstances justify the encroachment.” United States v. Jones, 239
F.3d 716, 719 (5th Cir. 2001); See Steagald v. United States, 451 U.S. 204, 211
(1981); Payton, 445 U.S. at 586; United States v. Vega, 221 F.3d 789, 798 (5th
Cir. 2000).        Exigent circumstances include such concerns as the likely
destruction of evidence, among others. Jones, 239 F.3d at 720.
      The Supreme Court has not limited Fouth Amendment protection to
homes owned by an individual, but has granted Fourth Amendment protection
to rented dwellings including hotel rooms. See Stoner v. California, 376 U.S.
483, 490 (1964) (“No less than a tenant of a house, or the occupant of a room in
a boarding house, a guest in a hotel room is entitled to constitutional protections
against unreasonable searches and seizures.” (citation omitted)). To be in a
“home” for purposes of the Fourth Amendment, the Supreme Court has held that
an individual must be inside the threshold of the door.          United States v.
Santana, 427 U.S. 38, 42 (1976). In Santana, the Supreme Court held that an
individual standing in the threshold of her door was “not merely visible to the
public but was as exposed to public view, speech, hearing, and touch as if she
had been standing completely outside her house” and thus a warrantless arrest

                                         6
   Case: 11-20119    Document: 00511702849     Page: 7    Date Filed: 12/21/2011



                                  No. 11-20119

in the threshold, assuming probable cause, does not violate the Fourth
Amendment. Id.; see Illinois v. McArthur, 531 U.S. 326, 335 (2001).
            b.      Robles’ Location Prior to Detention
      The Officers contend that their actions were reasonable under Supreme
Court and Fifth Circuit precedent permitting lawful stops to investigate an
individual based on reasonable suspicion. See e.g. Illinois v. Rodriguez, 497 U.S.
177, 183 (1990); Goodson v. City of Corpus Christi, 202 F.3d 730, 736 (5th Cir.
2000). The district court, following Goodson and Rodriguez, granted summary
judgment because the officers had reasonable suspicion. See Rodriguez, 497 U.S.
at 183; Goodson 202 F.3d at 736. However, if Robles was standing inside her
hotel room, a private place, when the Officers detained her, then this line of
cases does not apply. Reasonable suspicion is only sufficient to detain a suspect
if the evidence shows that Robles was in a public place. If she was inside the
hotel room, even probable cause is insufficient in the absence of exigent
circumstances. See Payton, 445 U.S. at 586. Defendants wrongly argue that
with reasonable suspicion an officer could reach into an open hotel room door
and detain a person of interest. Thus, whether the Officers acted reasonably and
therefore did not violate Robles’ constitutional rights depends on whether Robles
was inside the hotel room at the time she was detained. If the Officers reached
inside the room to detain Robles, the district court’s grant of summary judgment
based on a determination that the officers had probable cause was improper.
      Robles claims that she was standing inside her room when the Officers
reached inside, removed her, and handcuffed her, before asking for her
identification. The Officers, on the other hand, tell a different story. Officer
Oliver stated that he “observed [Robles] to walk towards and thru the door”
before he handcuffed her to move her away from her family members who he
believed were attempting to impede the investigation. There is thus a genuine



                                        7
   Case: 11-20119    Document: 00511702849      Page: 8   Date Filed: 12/21/2011



                                  No. 11-20119

issue of material fact whether Robles was inside her room and thus the district
court should not have granted summary judgment.
      At the time of her detention, the Fourth Amendment clearly protected an
individual from warrantless search or seizure when inside a hotel room subject
only to special exceptions not argued by Defendants. If the Officers reached into
Robles’ hotel room to remove and detain her, qualified immunity would be
improper. Thus, the district court’s grant of summary judgment to the Officers
on the basis of qualified immunity is REVERSED and the issue REMANDED to
the district court for the factual determination of whether Robles was inside her
room at the time the Officers detained her.
      3.    Force Employed
      The district court granted summary judgment on qualified immunity
grounds, finding no genuine issue of material fact with respect to whether the
Officers used unreasonably excessive force. “To establish a claim of excessive
force under the Fourth Amendment, plaintiffs must demonstrate: (1) injury, (2)
which resulted directly and only from a use of force that was clearly excessive,
and (3) the excessiveness of which was clearly unreasonable. Excessive force
claims are necessarily fact-intensive; whether the force used is ‘excessive’ or
‘unreasonable’” Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009). The
district court found that Plaintiffs did not present sufficient evidence to survive
summary judgment on the second and third prongs of the excessive force test.
The issue is whether Robles presented sufficient evidence that the Officers
employed excessive force.
      Plaintiffs’ allegations of force include claims that Robles was moved
without the assistance of her crutches, that her son Ramirez had a taser pointed
at him, that some members of Robles’ family were prevented from leaving their
hotel rooms, and that some members of the family were pushed by the Officers.
The Defendants contend that no Plaintiffs, other than Robles, suffered any

                                        8
   Case: 11-20119    Document: 00511702849       Page: 9   Date Filed: 12/21/2011



                                   No. 11-20119

physical injury, and that any force used was simply the amount necessary to
keep Robles separated from her family while the Officers conducted their
investigation.
      Robles’ injury from being forced to walk without crutches is the only
potential injury pled by the Plaintiffs. No other family members allege specific
physical injury. Even assuming the Plaintiffs could show injury, the force used
was not both clearly excessive and clearly unreasonable. The Officers reasonably
suspected that Robles was a drug dealer based on the tip from Reyes. After
detaining Robles, members of her family attempted to intervene in what at the
time appeared to be an apprehension of a suspected drug dealer. The Officers
claim to have been concerned that Robles would use her crutches as weapons,
and thus picked her up to move her from the scene. As her family members
sought to involve themselves in the investigation, the Officers prevented them
from approaching Robles and from leaving their rooms. It was not unreasonable
or excessive force to prevent interference with the investigation by pushing
individuals to keep them inside their rooms and away from the investigation.
The Plaintiffs have not raised a genuine issue of material fact as to how the force
used was either “clearly excessive” or “clearly unreasonable” in light of the
Officers’ belief that Robles was a drug dealer. Nor was it unreasonable to move
Robles down the hall. Therefore, the district court correctly granted summary
judgment on the basis of qualified immunity on the claims of excessive force.
      4.     Municipal Liability
      The district court order stated “Because the Court finds that the defendant
officers violated no law, the Court also grants summary judgment for the
defendants on the plaintiffs’ claim against the City for failure to train/supervise.”
Thus, the district court’s holding is entirely dependent on its grant of summary
judgment to the Officers. Because this court holds that the evidence, when
viewed in the light most favorable to the nonmoving Plaintiffs, presents a

                                         9
  Case: 11-20119   Document: 00511702849     Page: 10   Date Filed: 12/21/2011



                                 No. 11-20119

genuine issue of material fact with respect to the allegations of a Fourth
Amendment violation for illegal detention, the ruling of the district court is
VACATED and REMANDED for further consideration.
                               CONCLUSION
      For the foregoing reasons, the district court’s grant of summary judgment
on Plaintiffs’ Fourth Amendment seizure grounds is REVERSED and
REMANDED. The district court’s grant of summary judgment on Plaintiffs’
excessive force grounds is AFFIRMED.        And the district court’s grant of
summary judgment to the City of Houston is VACATED and REMANDED for
consideration in light of this panel’s holding that there was a genuine issue of
material fact as to whether Robles’ detention violated the constitution.




                                      10